Citation Nr: 1014898	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-08 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include as secondary to service-connected diabetes mellitus, 
type II, and residuals of a stroke.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1968 to August 
1969 and from December 1972 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO), in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran is currently seeking service connection for a 
seizure disorder, to include as secondary to his service-
connected diabetes mellitus, type II, and residuals of a 
stroke.  A VA examination report dated in April 2005 shows 
that the examiner indicated that there was no medical 
evidence the Veteran had any diagnosed seizure disorder, and 
provided a nexus opinion on this basis.  However, as 
documented in a July 2005 private hospitalization record, the 
Veteran was subsequently diagnosed with a seizure disorder.  
Although stated in a conclusory fashion, this private 
treatment record suggests there may be a link between the 
diagnosed seizure disorder and the Veteran's service-
connected residuals of a stroke.  

In any service connection claim, competent medical evidence 
and opinions are highly probative in establishing service 
connection.  The medical evidence currently of record is 
insufficient to allow the Board to properly evaluate the 
Veteran's service connection claim, as it is unclear if the 
Veteran's currently diagnosed seizure disorder is related to 
his military service any service connected disorder.  As the 
Board finds that the medical evidence of record is not 
adequate, the record must be supplemented by an appropriate 
examination.  Assistance by VA includes obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991);  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

VA has an obligation to inform the Veteran of the evidence 
and information necessary to establish the underlying claim 
for the benefits.  In the present matter, the Veteran's 
numerous statements reflect his belief that he is entitled to 
service connection for the present claim, as secondary to his 
service connected to diabetes mellitus, type II, and/or the 
residuals of a stroke disorder.  A July 2004 notice letter 
adequately informed him of how to establish his claim on this 
basis.  Nevertheless, the Veteran may still establish service 
connection on a direct basis and no duty to assist letter of 
record informed him of the necessary evidence and information 
to establish his claim on this basis.  See 38 C.F.R. 
§ 3.159(b); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Accordingly, the Veteran's claim must be remanded to 
fully comply with VA's notice obligations in this 
circumstance, and the Veteran permitted an opportunity to 
submit further evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with an 
appropriate notice letter related to both 
of his claims, addressing both the direct 
and secondary theories of entitlement to 
service connection, as outlined in 
38 C.F.R. § 3.159(b), and provided a 
reasonable amount of time to respond to 
this correspondence.  

2.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
precise nature and etiology of any seizure 
disorder found on examination.  The claims 
file should be reviewed by the examiner 
and that review should be indicated in the 
examination report.  All testing deemed 
necessary should be undertaken.

The examiner should record the full 
history of the disorder, including the 
Veteran's own account of the etiology of 
his disability, and should specifically 
comment as to the likelihood that any 
currently found seizure disorder is 
related to the Veteran's period of active 
service service, or any service connected 
disorder, to include diabetes mellitus, 
type II, and/or the residuals of a stroke 
disorder.  In so doing the examiner should 
specify whether any service-connected 
disability either (a) caused or (b) 
aggravates (permanently worsens) any 
seizure disorder found on examination.

The examiner should also specifically 
consider and address the April 2005 VA 
examination and opinion, and the Veteran's 
July 2005 private hospitalization records.  

The examiner should acknowledge the 
Veteran's report of a continuity of 
symptomatology.  Any opinions expressed 
must be accompanied by a complete 
rationale.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


